KNIGHT, District Judge.
 I think the petitions herein are sufficient to sustain orders directing a reference to the Conciliation Commissioner. This decision is made with no consideration given to the question of the constitutionality of section 75, Bankr. Act (11 USCA § 203), in so far as it purports to provide a moratorium for the payment of debts of farmers. Two processes are in contemplation by the act. They are independent, and either may stand or fall upon its separate provisions. In the event that no conciliation is effected, the questions now raised by the petitioners, other than the question of the sufficiency of the form of the petition, may be raised in the proceedings following action before the Conciliation Commissioner.
It appears from the schedules that practically all of the claims against the debtors are owned by respondent creditors. Whether conciliation is effected rests with them. It would seem from the papers submitted that there can be little, if any, equity in petitioners’ property or little likelihood that there will be. It seems to the court that some conciliation could be concluded without resort to further proceedings under the Bankruptcy Act.
The stay of proceedings in foreclosure is granted pending the report of the Conciliation Commissioner. Reference of the petitions is made to Fay Bennett, Conciliation Commissioner, Hornell, N. Y.